Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 does not further limit claim 8 because the dehydrogenation step is already included in claim 8.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8-11, 13-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad, US 2007/0298595 in view of Ishikawa, US 2001/0005019.
Kakkad shows the invention as claimed including a thin film transistor, comprising a highly-textured dielectric layer 24, an active layer 26, a gate electrode (for example, 48) and a source/drain electrode 70 that are disposed on a base substrate, wherein
The active layer is disposed on a side, away from the base substrate, of the highly textured dielectric layer;
The gate electrode and the active layer are insulated from each other, and the source/drain electrode comprises a source electrode and a drain electrode that are electrically connected to the active layer; and 
The active layer is a semiconductor film layer comprising a material of silicon structure and grains are higher in orientation consistency and constituent particles of the highly-textured dielectric layer have the same preferred orientation index as monocrystalline silicon, and the highly textured dielectric layer inherently functions as a buffer layer and an induction template layer, and the induction template layer is configured to induce constituent particles of the active layer to be crystallized with a specified orientation index during growth (see paragraphs 0017-0026).
Kakkad does not expressly disclose where a dehydrogenated amorphous silicon layer is crystallized to form the active layer. Ishikawa discloses prior to crystallizing the amorphous silicon performing a dehydrogenation treatment (see paragraph 0045). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the dehydrogenation process of Ishikawa in the primary reference of Kakkad because in such a way excess hydrogen can be removed that will degrade device performance.
Regarding dependent claim 3, note that the dielectric layer can be cerium oxide.
	With respect to dependent claim 4, the thin film transistor comprises wherein the gate electrode is disposed on a side, away from the base substrate, of the active layer, and the source/drain electrode is disposed on a side, away from the base substrate, of the gate electrode.
	Regarding dependent claims 5 and 14, Kakkad discloses a device further comprising a first gate insulating layer and a second gate insulating layer, wherein the first gate insulating layer is disposed between the active layer and the gate electrode, and the second gate insulating layer is disposed between the gate electrode and the source/drain electrode (see, for example, fig. 6).
	Concerning dependent claim 10, note that Haddad discloses wherein forming the amorphous silicon layer includes depositing an amorphous silicon material on a side, away from the base substrate, of the highly-textured dielectric layer to form the amorphous silicon layer.
	With respect to dependent claim 11, note that the crystallization of Kaddad can be using an excimer laser (see paragraph 0019).
	Concerning dependent claim 13, the process also comprises sequentially forming the gate electrode and the source/drain electrode on the base substrate on which the active layer is formed.
	Regarding dependent claims 16-17, note that the highly textured layer has the same orientation and can be cerium oxide, for example (see paragraph 0018).
	With respect to claims 18-19, note that the process described above with respect to the independent claims describes the structure of independent claim 18. In addition, a liquid crystal display is contemplated (see paragraph 0004).
Regarding dependent claim 20, Kakkad is applied as above but does not expressly disclose a sensor and the specific type of sensor. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to place the invention of Kaddad in one of the claimed specific sensor devices if required by the application. The examiner further contends that it is well known in the art to have TFT configurations in sensor applications.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakkad, US 2007/0298595 in view of Ishikawa, US 2001/0005019 as applied to claims 1, 3-5, 8-11, 13-14, and 17-20 above, and further in view of Xiong et al., US 2005/0239659.
Kakkad  and Ishikawa are applied as above but do not expressly disclose forming the highly-textured dielectric layer, for example, cerium oxide using an ion beam deposition process. Xiong et al. discloses using an ion beam to deposit cerium oxide (see, for example, paragraph 0010). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to deposit the cerium oxide layer using an ion beam deposition process because high deposition rates can be achieved.

Response to Arguments
Applicant's arguments filed 09/13/22 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 103 using the Kakkad primary reference, applicant argues that the highly preferred cerium oxide will not form an active layer that is all crystals of one orientation. While this may be true if the layer is not monocrystalline, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming all crystals of a single orientation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 27, 2022